Judgment, Supreme Court, Bronx County (John Collins, J., at Huntley hearing; John Moore, J., at sentencing), rendered September 23, 1994, convicting defendant, upon his guilty plea, of criminal possession of a weapon in the third degree, and sentencing him to a term of 1½ to 4½ years, unanimously affirmed.
The court properly found that, under the " ' "totality of the circumstances” ’ ”, defendant’s statement was voluntary and therefore admissible (People v Anderson, 42 NY2d 35, 39). Defendant acknowledged that he understood his rights and was willing to answer questions. Defendant was alert and coherent during the interview (see, People v Del Rosario, 210 AD2d 72, lv denied 84 NY2d 1030), despite the injuries he sustained in a car crash. Furthermore, defendant never asked for medication, a doctor, an interpreter, or for the interview to end. The court properly concluded that defendant’s physical injuries did not interfere with his making a voluntary statement.
There is no merit to defendant’s contention that the integrity of the Grand Jury proceedings was impaired by the presence of a second Assistant District Attorney who was present for observational purposes (see, People v Molina, 203 AD2d 486, lv denied 87 NY2d 975). Concur—Ellerin, J. P., Wallach, Nardelli, Rubin and Mazzarelli, JJ.